Citation Nr: 1431357	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1984 to May 2004.  The Veteran died in September 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision Waco, Texas, RO, which in pertinent part denied service connection for the cause of the Veteran's death.  In September 2010, the Board remanded the claim for additional development.  

In her appeal (VA Form 9), received in January 2008, the appellant indicated that she desired a hearing before a Traveling Veterans Law Judge.  In July 2010, a hearing was scheduled.  However, it appears that the appellant withdrew her request for a hearing on the day it was scheduled.  See 38 C.F.R. § 20.702(e) (2013).  Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The Veteran died in September 2006; the death certificate, in Part I, lists the immediate cause of death as motorcycle accident, and the underlying causes of death as a head injury, and a chest injury. 

2.  The Veteran's cause of death is not related to his service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The appellant contends that the Veteran's cause of death is related to his service. She argues that his service-connected disabilities caused or contributed to his death by causing him to lose control of his motorcycle in the accident that resulted in his death.  

To prevail on the issue of entitlement to service connection for the cause of the veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

If a veteran's death is not determined to be service connected, a surviving spouse or children may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse or children of a deceased veteran in the same manner as if the death were service connected, if the Veteran was either continuously rated totally disabling for ten or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability. 38 C.F.R. § 3.22(c).  In January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict this basis of award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  See 38 C.F.R. § 3.22 (2013).  The regulation, as amended, specifically prohibits "hypothetical entitlement."  Because the instant claim was filed after the effective date of this amended regulation, only actual, and not hypothetical, entitlement to a total disability rating for the prescribed intervals prior to death may be a basis of DIC claim under 38 U.S.C.A. § 1318. 

As stated in the Board's remand, at the time of his death in September 2006, the Veteran was in receipt of a total schedular rating based on individual unemployability (TDIU) since separation, effective June 1, 2004.  Therefore, a total rating had not been in place ten or more years immediately preceding death or for at least five years from the date of the Veteran's separation from service.  Thus, the claim may not be granted under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  The Board must therefore turn to direct service connection for the cause of the Veteran's death as the only available means for granting this claim. 

The Veteran's certificate of death indicates that he died in September 2006.  The death certificate lists the cause of his death as a motorcycle accident with a metal fence, with injuries to the head and chest. 

At the time of the Veteran's death, service connection was in effect for all of the following: obstructive sleep apnea at 50 percent disabling; urinary incontinence at 20 percent disabling; patellofemoral pain syndrome of both knees at 10 percent disabling each; postoperative residuals of injuries to both shoulders with postoperative scar at 10 percent disabling each; lumbar strain at 10 percent disabling; cervical strain with degenerative disc disease at 10 percent disabling; strains of both ankles at 10 percent disabling each; atrophy of the posterior supraspinatus muscle at the muscular tendinous junction on both the right and left sides at 10 percent disabling each; tinnitus at 10 percent disabling; seasonal allergic rhinitis at 10 percent disabling; hypertension at 10 percent disabling; migraine headaches at 10 percent disabling; and bilateral hearing loss, status post left tympanoplasty, and bronchitis, each noncompensably disabling.  

All disabilities were granted service connection effective since separation, June 1, 2004.  

The Veteran was also awarded total disability resulting in individual unemployability (TDIU) since June 1, 2004.

A report from Capital Ambulance, dated in September 2006, states the following: the Veteran was first found at about 7 p.m.  He had been riding a motorcycle at an unknown speed, hit a ditch, and was ejected about 60 feet.  It was unknown how much time passed between his accident and the time of the emergency (911) call.  He was not wearing a helmet.  His obvious injuries included an amputation of the right ankle.  There were no apparent injuries to the chest, abdomen or pelvis.  Three attempts at resuscitation were unsuccessful.  The Veteran was transported by air ambulance to the Scott & White Hospital.    

A Texas peace officer's crash report, dated in September 2006, notes the following: the officer was notified of the accident shortly before 7 p.m.  The Veteran was involved in a fatal crash on a country road with a speed limit of 30 miles per hour.  It was not a construction zone.  The Veteran had a valid license, and had been riding a 1982 model year motorcycle with a 650 cc (cubic centimeter) engine.  He was not wearing a helmet.  A blood alcohol test had been performed; the results were unknown.  

The "factors and conditions" portion of the report contains the number "60" which corresponds to "speeding-unsafe (under limit)."  The Veteran's motorcycle ("unit 1") had been on a road with a small turn to the left which then straightened out.  His motorcycle left the roadway at the last portion of the turn, leaving the roadway to the right.  The motorcycle was laid over onto its left side as it slid across the bar ditch and into a culvert and was vaulted across a private drive.  The motorcycle came to rest on its left side.  The Veteran rolled and tumbled, coming to rest to the east of the motorcycle.  Road and weather conditions were dry, daylight, and clear, and the road surface was blacktop.  The official time of death was shortly before 8 p.m.

An opinion from a VA physician, dated in April 2014, shows the following: the Veteran's records had been reviewed, to include the police accident report, the EMT (emergency medical technician) report (i.e., the Capital Ambulance report), and the death certificate.  The physician essentially concluded that the Veteran's cause of death was not related to his service-connected disabilities, singly or in sum.  The physician explained that the Veteran expired from head and chest injuries sustained in a single-vehicle motorcycle accident.  He was not wearing a helmet.  The Veteran's service-connected disabilities were listed, and it was noted that he had been granted a TDIU.  The physician stated that in order to assert that the Veteran's death was caused by his service-connected disabilities to a probability of 50 percent or greater, one would be required to state that the Veteran's service-connected disabilities, alone or in combination, either caused or contributed substantially or materially to the cause of his death.  This was an acute poly-trauma, specifically, trauma of the head and the chest.  None of the Veteran's service-connected disabilities prevented him from driving his motorcycle on the day of his death.  There is no available evidence that infers those same disabilities in any way made the Veteran less capable of performing in that capacity.  The causes of his death were new, acute, and massive injuries, unrelated to his rated (i.e., service-connected) disabilities.  Service connection was not in effect for chest or head trauma.  The Veteran apparently chose to ride without a helmet.  It is reasonable to assume that, absent any and all service-connected disabilities, the Veteran still would have met his demise given the description of the incident scene in the police report.  Had he suffered from not even one of these service-connected disabilities the result in all likelihood would have been the same.  

This report provides highly probative evidence against this claim. 

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's cause of death was a motorcycle accident in which he sustained chest and head injuries.  He is shown not to have been wearing a helmet, and the accident report indicates that he was traveling at an unsafe speed.  There is no medical evidence whatsoever to show that his ability to operate his motorcycle was impaired in any way due to any of his service-connected disabilities.  In addition, the Board finds that the April 2014 VA opinion is highly probative evidence against the claim.  In that opinion, a physician indicated that he had reviewed the Veteran's medical records, to include all relevant records related to the Veteran's motorcycle accident, and his opinion is accompanied by a sufficient rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The physician stated, inter alia, that there is no available evidence that infers that the Veteran's service-connected disabilities "in any way made the Veteran less capable" of operating a motorcycle, and that the causes of his death were unrelated to his service-connected disabilities.  He stated that the result in all likelihood would have been the same whether the Veteran had any of his service-connected disabilities or not.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service, specifically, that his service-connected disabilities caused or contributed to his fatal motorcycle accident.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by his service-connected disabilities. 

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court determined that, when adjudicating a claim for service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, § 5103(a) notice for a claim for service connection for the cause of a veteran's death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, the VCAA notification did not specifically address the Veteran's service-connected disabilities, per Hupp.

The Board finds that any deficiency in the notice to the appellant is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post- decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims (Court) found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.)

In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board finds that any prejudice on VA's part has been overcome by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions, as well as the communications provided to the appellant by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  The Board notes that subsequent to the issuance of the November 2006 VCAA letter, the appellant and her representative have submitted argument which addresses what is needed to establish her claim.  She and her representative have argued that the Veteran was impaired while operating his motorcycle due to his service-connected disabilities, and that they therefore caused or contributed to his death.  These arguments demonstrate an understanding of the applicable legal criteria.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, an accident report, the report from the ambulance service, and the death certificate.  An etiological opinion has been obtained.

In December 2013, the Board remanded this claim.  The Board directed that an attempt be made to all treatment records from Scott & White Hospital (SWH) where, according to the death certificate, the Veteran's death occurred.  The Appeals Management Center (AMC) subsequently attempted to obtain the Veteran's records from SWH, however, in January 2014, SWH noted that the appellant's signed authorization for release of the Veteran's records had expired, and they requested an updated authorization for the release of records.  In February 2014, the AMC sent the appellant a letter requesting that she complete and submit another authorization for the release of records (VA Form 21-4142).  There is no record to show that she ever returned the authorization.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).

The Board also directed that an etiological opinion be obtained, and in April 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

 Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


